Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of special master H. Maddox Kilgore, who recommends that the Court accept the petition for voluntary surrender of license filed by Robert Jutzi Howell (State Bar No. 561931). In his petition, Howell, who has been a member of the State Bar of Georgia since 2010, admitted that in June 2016, he pled guilty in South Carolina to one felony count of pointing/presenting a firearm, in violation of SC Code § 16-23-410; one misdemeanor count of unlawful carrying of a pistol, in violation of SC Code § 16-23-20; and one misdemeanor count of possession of cocaine, in violation of SC Code § 44-53-370 (d) (3). Howell admitted that, by virtue of his felony conviction, he violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). Thus, he requested acceptance of the voluntary surrender of his license to practice law, which he acknowledged was tantamount to disbarment.
The special master states that the State Bar supports Howell’s petition and concludes that a felony conviction generally warrants disbarment. Therefore, the special master recommends disbarment. Nevertheless, recognizing that surrender of a license to practice law is tantamount to disbarment, the special master also recommends acceptance of Howell’s petition for voluntary surrender of license.
We have reviewed the record and agree to accept Howell’s petition for the voluntary surrender of his license. Accordingly, the name of Robert Jutzi Howell hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Howell is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.